DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 11/04/2020. As directed by the amendment: claims 1, 4, 9, 13-15 have been amended; no claims have been canceled; and no new claims have been added. Thus, claims 1-19 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 08/06/2020.

Response to Arguments
 Applicant’s argument pages 6-9 of the remarks filed 11/04/2020 that Ishikawa fails to disclose the outer diameter of the outer wire layer of the proximal section is substantially the same as the outer diameter of distal wire layer of the distal section at the junction between the proximal and distal sections. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
Applicant’s argument pages 9-10 of the remarks filed 11/04/2020 that Ye fails to disclose the amended limitation of the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.
 
Claim Objections
Claim(s) 1, 7, 10 is/are objected to because of the following informalities: 
Claim 1, line 13, “distal wire layer” should be “the distal wire layer”.
Claim 7, line 1, “an outer polymer cover” should be “the outer polymer cover” since claim 4 recites “an outer polymer cover” in line 14.
Claim 10, line 1, “a proximal tip” should be “a distal tip” since claim 10 line 2 recites “the distal tip”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US 5,554,139) in view of Ishikawa (US 2020/0129730) and Cottenceau et al. (US 5,484,424).
Regarding claim 1, Okajima discloses 
A microcatheter (1, fig. 1 with embodiment shown in fig. 5. Examiner notes: see col. 5 lines 4-8 for the outer diameter of the catheter. Therefore, 1 meets the limitation of being a microcatheter) comprising: 

a proximal section (2, figs. 1 and 5, col. 12 lines 50-62) comprising an inner wire layer (48a, fig. 5 and col. 18 lines 11-24) helically wound in a constricted state over the inner polymeric tube (46) (Examiner notes: see fig. 5 and col. 18 lines 11-24, 48a is wound around element 46) and further comprising an outer wire layer (48b within proximal section 2, fig. 5 and col. 18 lines 25-28 and lines 46-49) helically wound over the inner wire layer (48a) in a constricted state within the proximal section (2) (Examiner notes: see fig. 5 and col. 18 lines 25-28 and lines 46-49, 48b is wound in opposite direction and wound over 48a within proximal section 2), the outer wire layer (48b) having an outer diameter (an outer diameter of 48b within proximal section 2); and 
a distal section (4, figs. 1 and 5, col. 12 lines 50-62) comprising a distal wire layer (48b within distal section 4, fig. 5) helically wound in a constricted state (see fig. 5 and col. 18 lines 46-60) and having an outer diameter (an outer diameter of 48b within distal section 4); 
wherein the proximal (2) and distal (4) sections are joined at a junction (at 73 shown in fig. 5), and wherein the outer wire layer (48b within proximal section 2) and the distal wire layer (48b within distal section 4) are all immediately adjacent the junction (see fig. 5).

Regarding claim 1, Okajima is silent about the inner wire layer 48a terminating at the junction such that the inner wire layer 48a is immediately adjacent the junction.
However, Ishikawa teaches a catheter (10, fig. 1) comprising a wire layer (64, fig. 2) wherein the wire layer terminates at the junction (see fig. 2) such that the wire layer is immediately adjacent the junction (see fig. 2).
Okajima only discloses the catheter with the wire layer 48a terminating at an intermediate place along side of the catheter 1, but is silent about 48a terminating at the junction. On the other hand, Ishikawa teaches the catheter with the wire layer 64 terminating at 

Regarding claim 1, Okajima in view of Ishikawa is silent about the outer diameter of the outer wire layer of the proximal section is substantially the same as the outer diameter of the distal wire layer of the distal section at the junction.
However, Okajima teaches an embodiment (fig. 3) wherein the proximal and distal portions of the catheter which comprises the wire layers (8a/8b) forms a portion of the catheter with a constant diameter (see fig. 3).
Cottenceau teaches a catheter (3) with multiple springs (47/49/51) with different lengths disposed coaxially about one another and embedded in the wall of catheter (col. 5 lines 13-21) wherein the outer diameters of the outer spring, middle spring, and inner spring within the wall of the catheter are substantially the same along the catheter (see fig. 11).
Okajima discloses the catheter with multiple coils, but is silent about the outer diameter of the outer coil being substantially the same along the catheter. On the other hand, Cottenceau teaches the catheter with multiple coils/springs wherein the outer diameter of the outer coil/spring is substantially the same along the catheter. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer coil to have the outer diameter substantially the same along the catheter, as taught by Cottenceau, for the purpose of providing a smooth catheter with a constant diameter.
Regarding claim 2, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 1 further comprising an outer polymer cover (44, fig. 5, col. 4 lines 48-50 and col. 9 lines 8-41) surrounding the inner (48a) and outer (48b within proximal section 2) wire layers and at least a portion of the distal wire layer (48b 
Regarding claim 3, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 1, wherein no portion of the inner wire layer (48a, fig. 5) extends into the distal section (4) (Examiner notes: see fig. 5, 48a terminates at an intermediate place along side of the catheter 1 such that 48a is only positioned within the proximal section 2) and wherein the distal section (4) has only a single wire layer (48b within distal section 4) comprising the distal wire layer (48b within distal section 4).
Ishikawa also teaches the wire layer (64) terminating at the junction and only positioned within the proximal section of the catheter (see fig. 2).
Regarding claim 4, Okajima discloses 
A microcatheter (1, fig. 1 with embodiment shown in fig. 5. Examiner notes: see col. 5 lines 4-8 for the outer diameter of the catheter. Therefore, 1 meets the limitation of being a microcatheter) having proximal (2, fig. 5 and col. 12 lines 50-62) and distal (4, fig. 5 and col. 12 lines 50-62) sections that are joined at a junction (at 73 shown in fig. 5), the microcatheter (1) comprising: 
an inner polymeric tube (46, fig. 5. Examiner notes: see col. 4 lines 37-47 for the material of the inner tube 46) defining an inner lumen (lumen of 1, fig. 5 and col. 4 lines 37-47); 
an inner wire layer (48a, fig. 5 and col. 18 lines 11-24) helically wound in a constricted state over the inner polymeric tube (46) (Examiner notes: see fig. 5 and col. 18 lines 11-24, 48a is wound around element 46), the inner wire layer (48a) extending throughout the proximal section (2) and not extending into the distal section (4) (Examiner notes: see fig. 5 and col. 18 lines 20-21, 48a terminates at an intermediate place along side of the catheter 1 such that 48a is only positioned within the proximal section 2); 
an outer wire layer (48b within proximal section 2, fig. 5 and col. 18 lines 25-28 and lines 46-49) helically wound over the inner wire layer (48a) in a constricted state within the proximal 
a distal wire layer (48b within distal section 4, fig. 5) helically wound in a constricted state (see fig. 5 and col. 18 lines 46-60) within the distal section (4) and having an outer dimeter (an outer diameter of 48b within distal section 4) where the proximal (2) and distal (4) sections are joined (see fig. 5), and wherein the outer wire layer (48b within proximal section 2) and the distal wire layer (48b within distal section 4) are all immediately adjacent the junction (see fig. 5); and 
an outer polymer cover (proximal portion of 44, fig. 5, col. 4 lines 48-50 and col. 9 lines 8-41) surrounding the inner (48a) and outer (48b within proximal section 2) wire layers thereby securing the wire layers within the outer polymer cover (see fig. 5).

Regarding claim 4, Okajima is silent about the inner wire layer 48a terminating at the junction such that the inner wire layer 48a is immediately adjacent the junction.
However, Ishikawa teaches a catheter (10, fig. 1) comprising a wire layer (64, fig. 2) wherein the wire layer terminates at the junction (see fig. 2) such that the wire layer is immediately adjacent the junction (see fig. 2).
Okajima only discloses the catheter with the wire layer 48a terminating at an intermediate place along side of the catheter 1, but is silent about 48a terminating at the junction. On the other hand, Ishikawa teaches the catheter with the wire layer 64 terminating at the junction. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Okajima’s inner wire layer to terminate at the junction, as taught by Ishikawa, for the purpose of providing rigidity to the entire proximal section of the catheter. 

However, Okajima teaches an embodiment (fig. 3) wherein the proximal and distal portions of the catheter which comprises the wire layers (8a/8b) forms a portion of the catheter with a constant diameter (see fig. 3).
Cottenceau teaches a catheter (3) with multiple springs (47/49/51) with different lengths disposed coaxially about one another and embedded in the wall of catheter (col. 5 lines 13-21) wherein the outer diameters of the outer spring, middle spring, and inner spring within the wall of the catheter are substantially the same along the catheter (see fig. 11).
Okajima discloses the catheter with multiple coils, but is silent about the outer diameter of the outer coil being substantially the same along the catheter. On the other hand, Cottenceau teaches the catheter with multiple coils/springs wherein the outer diameter of the outer coil/spring is substantially the same along the catheter. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer coil to have the outer diameter substantially the same along the catheter, as taught by Cottenceau, for the purpose of providing a smooth catheter with a constant diameter.
Regarding claim 5, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 4, wherein the outer wire layer of the proximal section (48b within proximal section 2) and the distal wire layer of the distal section (48b within distal section 4) is a continuously wound single wire (48b) without a break between the proximal (2) and distal (4) sections (see fig. 5).
Regarding claim 7, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 4, wherein an outer polymer cover (proximal portion of 44, fig. 5, col. 4 lines 48-50 and col. 9 lines 8-41) surrounds the inner (48a) and outer (48b within proximal section 2) wire layers of the proximal section (2) and at least a 
Regarding claim 9, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 4, wherein the proximal (2) and distal (4) sections are joined at the junction (see fig. 5).
Ishikawa teaches a catheter (10, fig. 1) comprising a wire layer (64, fig. 2) wherein the wire layer terminates at the junction (see fig. 2) such that the wire layer is immediately adjacent the junction (see fig. 2).
Okajima only discloses the catheter with the wire layer 48a terminating at an intermediate place along side of the catheter 1, but is silent about 48a terminating at the junction. On the other hand, Ishikawa teaches the catheter with the wire layer 64 terminating at the junction. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Okajima’s inner wire layer to terminate at the junction, as taught by Ishikawa, for the purpose of providing rigidity to the entire proximal section of the catheter.
Regarding claim 9, Okajima in view of Ishikawa is silent about the outer diameter of the outer wire layer of the proximal section is substantially the same as the outer diameter of the distal wire layer of the distal section at the junction such that the joined proximal and distal sections are characterized by the absence of a step between the outer diameter of the outer wire layer and the outer diameter of the distal wire layer at the junction.
However, Okajima teaches an embodiment (fig. 3) wherein the proximal and distal portions of the catheter which comprises the wire layers (8a/8b) forms a portion of the catheter with a constant diameter (see fig. 3).
Cottenceau teaches a catheter (3) with multiple springs (47/49/51) with different lengths disposed coaxially about one another and embedded in the wall of catheter (col. 5 lines 13-21) 
Okajima discloses the catheter with multiple coils, but is silent about the outer diameter of the outer coil being substantially the same along the catheter. On the other hand, Cottenceau teaches the catheter with multiple coils/springs wherein the outer diameter of the outer coil/spring is substantially the same along the catheter. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer coil to have the outer diameter substantially the same along the catheter, as taught by Cottenceau, for the purpose of providing a smooth catheter with a constant diameter.
Regarding claim 10, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 4, wherein the microcatheter (1) has a proximal tip (tip of 1, fig. 5), and further comprising a filler layer (layer with 4c) between the distal wire layer (48b) and the distal tip (tip of 1) (see fig. 5).
Regarding claim 11, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 4, wherein the distal wire layer (48b within distal section 4) has a tapered outer diameter (see annotated fig. 5 below) with a larger outer diameter (see annotated fig. 5 below) where the proximal (2) and distal (4) sections are joined and a smaller outer diameter (see annotated fig. 5 below) at the distal tip (tip of 1).

    PNG
    media_image1.png
    462
    842
    media_image1.png
    Greyscale


Regarding claim 12, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 10 further comprising a distal jacket (distal portion of 44, fig. 5) completely covering the filler layer (layer with 4c) and at least partially covering the distal wire layer (see fig. 5 for distal portion of 44 covering distal end portion of 48b).
Regarding claim 13, Okajima in view of Ishikawa and Cottenceau,
Okajima discloses the microcatheter of claim 12, wherein the filler layer (layer with 4c) has a thickness (thickness of 4c, see fig. 5) substantially the same as the thickness of the distal wire layer (thickness of 48b) (Examiner notes: see fig. 5, the thickness of 4c is substantially the same as the thickness of 48b) such that the distal jacket (distal portion of 44, fig. 5) has a smooth profile at a junction of the filler layer and distal wire layer (see fig. 5).
Regarding claim 14, Okajima in view of Ishikawa and Cottenceau,

Okajima in view of Ishikawa is silent about the inner lumen having a diameter that is between 0.008 inches and 0.220 inches.
Before the effective filling date of the claimed invention, it would have been obvious to one having ordinary skill in the art to make the diameter of the inner lumen being between 0.008 inches and 0.220 inches. Okajima discloses the catheter being used in medical surgeries carried inside blood vessels, selective injection of carcinostatis agent or angiography or the like (col. 1 lines 6-10). The diameter of the inner lumen is disclosed to be a result effective variable in that changing the diameter of the inner lumen would allow different medical tools to be inserted into for different medical applications. Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Okajima by making the diameter of the inner lumen between 0.008 inches and 0.220 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Okajima discloses 
A method of forming a microcatheter (1, fig. 1 with embodiment shown in fig. 5. Examiner notes: see col. 5 lines 4-8 for the outer diameter of the catheter. Therefore, 1 meets the limitation of being a microcatheter) comprising: 
forming an inner polymeric tube (46, fig. 5. Examiner notes: see col. 4 lines 37-47 for the material of the inner tube 46) defining an inner lumen (lumen of 1, fig. 5 and col. 4 lines 37-47); 
helically winding an inner wire layer (48a, fig. 5 and col. 18 lines 11-24) in a constricted state over the polymeric tube (46) (Examiner notes: see fig. 5 and col. 18 lines 11-24, 48a is wound around element 46); 

helically winding distal wire layer (48b within distal section 4, fig. 5) in a constricted state (see fig. 5), wherein the distal wire layer (48b within distal section 4) has an outer diameter (an outer diameter of 48b within distal section 4), the distal wire layer (48b within distal section 4) comprises a distal section (4), and the proximal (2) and distal (4) sections are joined at a junction (at 73 shown in fig. 5), and wherein the outer wire layer (48b within proximal section 2) and the distal wire layer (48b within distal section 4) are all immediately adjacent the junction (see fig. 5); 
wherein the outer wire layer and distal wire layers are wound (fig. 5 and col. 18 lines 25-28 and lines 46-49).

Regarding claim 15, Okajima is silent about the inner wire layer 48a terminating at the junction such that the inner wire layer 48a is immediately adjacent the junction.
However, Ishikawa teaches a catheter (10, fig. 1) comprising a wire layer (64, fig. 2) wherein the wire layer terminates at the junction (see fig. 2) such that the wire layer is immediately adjacent the junction (see fig. 2).
Okajima only discloses the catheter with the wire layer 48a terminating at an intermediate place along side of the catheter 1, but is silent about 48a terminating at the junction. On the other hand, Ishikawa teaches the catheter with the wire layer 64 terminating at the junction. It would have been obvious to one having ordinary skill in the art before the 
Regarding claim 15, Okajima in view of Ishikawa is silent about the outer diameter of the outer wire layer of the proximal section is substantially the same as the outer diameter of the distal wire layer of the distal section at the junction.
However, Okajima teaches an embodiment (fig. 3) wherein the proximal and distal portions of the catheter which comprises the wire layers (8a/8b) forms a portion of the catheter with a constant diameter (see fig. 3).
Cottenceau teaches a catheter (3) with multiple springs (47/49/51) with different lengths disposed coaxially about one another and embedded in the wall of catheter (col. 5 lines 13-21) wherein the outer diameters of the outer spring, middle spring, and inner spring within the wall of the catheter are substantially the same along the catheter (see fig. 11).
Okajima discloses the catheter with multiple coils, but is silent about the outer diameter of the outer coil being substantially the same along the catheter. On the other hand, Cottenceau teaches the catheter with multiple coils/springs wherein the outer diameter of the outer coil/spring is substantially the same along the catheter. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the outer coil to have the outer diameter substantially the same along the catheter, as taught by Cottenceau, for the purpose of providing a smooth catheter with a constant diameter.
Regarding claim 16, see the rejection of claim 2.
Regarding claim 17, see the rejection of claim 3.
Regarding claim 18, see the rejection of claim 5.

Claim(s) 6, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US 5,554,139) in view of Ishikawa (US 2020/0129730) and Cottenceau et al. (US 5,484,424) in further view of Yagi (US 2015/0306347).
Regarding claim 6, Okajima in view of Ishikawa and Cottenceau discloses the microcatheter of claim 4, as set forth above, except for wherein the outer wire layer of the proximal section is welded to the distal wire layer of the distal section.
However, Yagi teaches a catheter (4, fig. 5) with a metallic distal end tip (50) and the distal end portion of the coil body (30c) wherein the metallic distal end tip (50) is welded to the distal end portion of the coil body (30c) (see par. 0038).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Okajima’s microcatheter such that the outer wire layer of the proximal section is welded to the distal wire layer of the distal section, as taught by Yagi, for the purpose of joining the proximal section to the distal section of the microcatheter.
Regarding claim 19, see the rejection of claim 6.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima (US 5,554,139) in view of Ishikawa (US 2020/0129730) and Cottenceau et al. (US 5,484,424) in further view of Ye et al. (US 2002/0156459).
Regarding claim 8, Okajima in view of Ishikawa and Cottenceau discloses the microcatheter of claim 4 as set forth above, except for further comprising an intermediate wire layer helically wound over the inner wire layer in a constricted state, the outer wire layer being helically wound over the intermediate wire layer.
However, Okajima teaches an embodiment wherein the catheter comprises a triple layer coil which is formed by winding a single layer coil onto the double layer coil (col. 8 lines 6-11).
Ye teaches a microcatheter (10, fig. 2) comprising an intermediate wire layer (layer of the coil between the innermost and the outermost layers, see fig. 2) helically wound over the 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Okajima’s catheter by adding an intermediate wire layer between the inner wire layer and the outer wire layer, as taught by Ye, for the purpose of increasing rigidity and preventing kinking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T ULSH/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783